Appleton, J.
— When the grand jury, after examining the evidence, have found bills of indictment, they bring them publicly into Court, the clerk calls the jurymen by name, who severally answer to signify that they are present; and he then asks them if they have agreed upon any bills and bids them present them to the Court. The foreman hands such bills as may have been found to the clerk, by whom they are passed to the Court.
The records of the Court show, that Benj. B. Smith was chosen foreman of the grand jury, which found the indictment. The indictment is certified to be a true bill by B. B. Smith, foreman. The counsel for the defendant moved to quash the indictment, because it did not appear to have been certified by the foreman, which motion the Court denied.
This motion assuredly should not prevail, if the indictment was in fact signed by the foreman. There is no rule of the common law, there is no statutory provision rendering all official acts null when signed with the initial letters of the Christian name of the public officer, whose signature may be required. In the celebrated case of Commonwealth v. Webster, the bill was signed by Dan’l Rhoades, fore*301man, yet the objection, that here was an abbreviation of the name, was not taken. In principle no distinction is perceived between an abbreviated signature and one where only the initial letters of the Christian name are used. In Regina v. Dale, 5 Eng. Com. Law and Eq. 360, it was held no objection to the validity of a recognizance to keep the peace, that it described the justices before whom it was taken by the initial letters of their Christian name. “ There is no authority,” says Erle, J., “ for saying, that all legal proceedings in which the Christian name is imperfectly stated are null and void; nor is there any in which this objection has been taken on proceedings in the administration of the criminal law.” And in the same case Lord Campbell remarked, “ as to the point, that the initials only of the Christian name are mentioned, it is an answer to the objection, that it has not been taken and cannot be taken in criminal proceedings.”
No evidence was offered to show the signature not to be that of the foreman. No issue to that effect was tendered. The motion assumes, that from the facts that the records show the name of the foreman was Benj. B. Smith, and that the indictment was signed B. B. Smith, foreman, that the Court were bound to infer that the signature was not that of the foreman, that is, that some person other than he, had assumed and exercised his official functions, and that the grand jury had sanctioned such assumptions by allowing spurious bills signed by an intrusive foreman, to be presented to the Court, as the genuine result of their deliberations. Inferences so broad do not seem fairly deducible from premises so narrow. Upon principle, therefore, the decision of the presiding Judge was correct. Even if the indictment had been defective, the Court was under no legal obligation to quash the indictment, for the party has his remedy by demurrer or motion in arrest. State v. Stuart, 23 Maine, 111. The exceptions present no legal ground of complaint.

Exceptions overruled.

Shepley, C. J., and Tenney and Howard, J. J., concurred.